UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 5, 2011 CENTRAL VERMONT PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation) 1-8222 (Commission File Number) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont05701 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (800) 649-2877 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Attached hereto as Exhibit 99.1 and incorporated herein by reference is the text of the registrant's news release issued on May 5, 2011 announcing its financial results for the first quarter ended March 31, 2011. As discussed in Exhibit 99.1, the news release contains forward-looking statements within the meaning of the federal securities laws.These statements are present expectations, and are subject to the limitations listed therein, and in Central Vermont's other filings with the Securities and Exchange Commission, including that actual events or results may differ materially from those in the forward looking statements. The foregoing information (including Exhibit 99.1) is being furnished under "Item 2.02. Results of Operations and Financial Condition" and "Item 7.01. Regulation FD Disclosure."Such information (including Exhibit 99.l) is furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934. An analyst conference call to review the first quarter 2011 results will be held on Friday, May 6, 2011 at 2:00 p.m. Eastern Time.A live audio web cast of the conference call will be available to the public on a listen-only basis.To listen to the web cast go to the Event Calendar section on the Investor Relations page of the company's web site at www.cvps.com and select the "CVPS Qtr 1 2011 Earnings Call" link.Central Vermont's news releases, current financial information, SEC filings, and Investor Relations presentations are accessible at the same web site. Item 7.01. Regulation FD Disclosure. See "Item 2.02. Results of Operations and Financial Condition" above. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Central Vermont's News Release dated May 5, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VERMONT PUBLIC SERVICE CORPORATION By /s/ Pamela J. Keefe Pamela J. Keefe Senior Vice President, Chief Financial Officer, and Treasurer May 5, 2011
